


Exhibit 10.9


Intuitive Surgical, Inc.
Stock Option Grant Notice
(2009 Employment Commencement Incentive Plan)


Intuitive Surgical, Inc. (the “Company”), pursuant to its 2009 Employment
Commencement Incentive Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of shares of the Company’s Common Stock set forth
below. This option is subject to all of the terms and conditions as set forth
herein and in the Stock Option Agreement, the Plan and the Notice of Exercise,
all of which are attached hereto and incorporated herein in their entirety.
Optionholder:    
Date of Grant:    
Vesting Commencement Date:    
Number of Shares Subject to Option:    
Exercise Price (Per Share):    
Total Exercise Price:    
Expiration Date:    
Type of Grant:
Incentive Stock Option (1) o

.
Nonstatutory Stock Option o

Exercise Schedule:
Early Exercise Is Not Permitted

Vesting Schedule: [To be set forth in individual agreement]


Payment:
By one or a combination of the following items (described in the Stock Option
Agreement):

By cash or check
Pursuant to a Regulation T Program if the Shares are publicly traded
By delivery of already-owned shares if the Shares are publicly traded
Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Optionholder further acknowledges that as of the Date of
Grant, this Grant Notice, the Stock Option Agreement and the Plan set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:


Other Agreements:                    
        
Intuitive Surgical, Inc.
 
Optionholder:
 
 
 
 
 
Title:
 
Date:
 
Date:
 
 
 



Attachments: Stock Option Agreement and 2009 Employment Commencement Incentive
Plan












(1)If this is an incentive stock option, it (plus your other outstanding
incentive stock options) cannot be first exercisable for more than $100,000 in
any calendar year. Any excess over $100,000 is a nonstatutory stock option. 


